STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

DODSON &          HOOKS,          APLC                                         NO.   2021    CW   1400


VERSUS


THE    LOUISIANA             COMMUNITY
DEVELOPMENT                CAPITAL       FUND,

INC. (      CAPFUND)


            CONSOLIDATED                WITH




THE    LOUISIANA             COMMUNITY
DEVELOPMENT                CAPITAL       FUND,
INC. (      CAPFUND)


VERSUS

                                                                               FEBRUARY     17,   2022
DODSON &          HOOKS,          APLC




In    Re;          Dodson &              Hooks,    APLC,     applying    for    supervisory       writs,
                   19th           Judicial        District     Court,    Parish      of   East     Baton

                   Rouge,          No.     642, 674   c/ w   652, 673.




BEFORE:            WHIPPLE,             C. J.,    PENZATO    AND   HESTER,   JJ.


         WRIT      DENIED.


                                                         VGW
                                                         AHP
                                                         CHH




COURT       OF   APPEAL,           FIRST       CIRCUIT


r—
            f
Z I;   ml
       DEPUTY          C
                           W)
                            ERK
                                  kOF    COURT
                 FOR       THE    COURT